Citation Nr: 0032226	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for resection of the 
left proximal fibula as secondary to service-connected 
fracture of the left patella.

2.  Entitlement to service connection for a vascular 
circulatory disability of the left leg with edema as 
secondary to service-connected fracture of the left patella.

3.  Entitlement to service connection for osteomyelitis of 
the left foot as secondary to service-connected fracture of 
the left patella.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to service-connected 
fracture of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) granted an increased rating to 10 
percent for residuals of a fracture of the left knee, 
currently manifested by traumatic arthritis, in a March 1998 
rating decision.  Entitlement to an increased rating for 
service-connected skin graft scar of the left thigh was 
denied.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in December 1998.  
However, he failed to timely complete his appeal, and the 
March 1998 rating decision became final.  Consequently, the 
propriety of the denial of these claims is no longer for 
consideration, and will not be discussed herein.  See Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).

Rather, this case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Petersburg VARO, which denied entitlement to the 
veteran's secondary service connection claims.

In October 2000, the veteran withdrew, in writing, a previous 
request for a personal hearing held by the Hearing Officer at 
the local VARO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Furthermore, it is noted that the veteran has alleged 
treatment at the VA Medical Center in Tampa, Florida (VAMC-
Tampa) in the 1980s and 1990s.  In March 1997, the custodian 
of records at VAMC-Tampa indicated that they had recently 
transferred his treatment records to the VA Clinic in Pasco 
County, Florida (VAOPC-Pasco).  In June 1997, the custodian 
of records at VAOPC-Pasco indicated they had no signed notes 
pertaining to the veteran for the dates in question.  The 
Board observes, however, that the VCAA requires the RO to 
notify the veteran of its inability to obtain these records 
and/or continue its efforts to obtain these records, unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain these records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Here, the RO did not inform the veteran 
of its inability to obtain these records prior to making a 
decision on the merits and the evidence of record is 
insufficient as to determine whether or not they are 
nonexistent or that further efforts to obtain them would be 
futile.  Clearly additional assistance is necessary.

Additionally, the Board observes that the veteran's available 
VA outpatient treatment record consistently note the fact 
that he is being followed by a private podiatrist.  However, 
no attempt to obtain these records has been made.  The VCAA 
requires that make reasonable efforts to assist the veteran 
in obtaining these documents.  Id.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies, to include his 
private podiatrist and Dr. Saleh.  Copies 
of the medical records from all sources 
he identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must then contact the VAOPC in 
Pasco County, and request that they 
provide copies of all of the veteran's 
treatment records, signed or unsigned, 
developed from January 1, 1980 to the 
present.  Efforts to obtain these records 
should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran 
pursuant to the provisions of the VCAA 
should be accomplished.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Furthermore, the RO should ensure that 
all development and notice requirements 
of the Veterans Claims Assistance Act of 
2000, P.L. No. 106-475, have been 
complied with.  See also VBA Fast Letter 
No. 00-87 (November 17, 2000).

4.  The RO should then re-adjudicate the 
veteran's secondary service connection 
claims.  If any of these determinations 
remain adverse to the veteran, the RO 
should furnish the veteran a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



